Exhibit 10.1

 

Execution Version APPLIED THERAPEUTICS INC. August 28, 2019 Riccardo Perfetti,
MD, PhD 332 West 19th Street, Apartment PHA New York, NY 10011 Dear Riccardo: We
are pleased to offer you continued full time employment with Applied
Therapeutics Inc. (the “Company”) under the terms set forth in this letter
agreement (the “Agreement”), effective upon the effectiveness of the
registration statement for the Company’s initial public offering (the “Effective
Date”). This Agreement supersedes the offer letter between you and the Company
that was executed in May 2018 (the “Offer Letter”) in its entirety. 1.
Employment by the Company. (a) Position. You will continue to serve as the
Company’s Chief Medical Officer (“CMO”). During the term of your employment with
the Company, you will devote your best efforts and substantially all of your
business time and attention to the business of the Company, except for approved
vacation periods and reasonable periods of illness or other incapacities
permitted by the Company’s general employment policies. (b) Duties and Location.
You will continue to perform those duties and responsibilities as are customary
for the position of CMO and as may be directed by the Chief Executive Officer
(“CEO”), to whom you will report. If the current CEO’s employment with the
Company is terminated for any reason (other than due to the current CEO’s
disability or death), then within 30 days following the current CEO’s departure,
you may notify the Company in writing of a request to engage in good faith
discussions regarding the terms and conditions of your employment by the Company
(such written notice, the “Meeting Request”) in light of the current CEO’s
departure. The Company shall schedule a meeting with you in response to any such
timely Meeting Request and shall engage in such good faith discussions within
sixty (60) days after receiving the Meeting Request. Your primary work location
will be the Company’s office in New York, New York. Notwithstanding the
foregoing, the Company reserves the right to reasonably require you to perform
your duties at places other than your primary office location from time to time,
and to require reasonable business travel. The Company may modify your job title
and duties as it deems necessary and appropriate in light of the Company’s needs
and interests from time to time. 2. Base Salary and Employee Benefits. (a)
Salary. You will receive for services to be rendered hereunder a starting base
salary paid at the rate of $450,000 per year, less standard payroll deductions
and tax withholdings. Your base salary will be paid on the Company’s ordinary
payroll cycle. As an exempt salaried employee, you will be required to work the
Company’s normal business hours, and such additional time as appropriate for
your work assignments and position, and you will not be entitled to overtime
compensation. The base salary will be reviewed annually and may be increased but
not decreased, unless in connection with an across-the-board reduction in salary
of other similarly situated Company executives.

[g181492kgi001.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 2 (b) Sign-On Bonus. In the
Offer Letter, you were promised a $100,000 sign-on bonus, half of which was
scheduled to be paid on the first day of your employment with the Company (the
“Start Date”) and the other half was to be paid on the one-year anniversary of
the Start Date. You acknowledge and agree that at the time you commenced your
employment with the Company you were timely paid $50,000, less standard payroll
deductions and tax withholdings, as the first half of this sign-on bonus. On the
one-year anniversary of your Start Date, the Company will pay you the remaining
$50,000 of the sign-on bonus, less standard payroll deductions and tax
withholdings, subject to your continued employment through such payment date.
(c) Benefits. As a regular full-time employee, you will continue to be eligible
to participate in the Company’s standard employee benefits offered to executive
level employees, as in effect from time to time and subject to plan terms and
generally applicable Company policies. Details about these benefits plans will
be provided, upon request. 3. Annual Bonus. You will be eligible to earn an
annual performance and retention bonus of up to forty percent (40%) of your base
salary rate (the “Annual Bonus”). The Annual Bonus will be based upon the
Company’s Board of Directors’ (the “Board”) assessment of your performance and
the Company’s attainment of written targeted goals as set by the Board in its
sole discretion. Bonus payments, if any, will be subject to applicable payroll
deductions and withholdings. Following the close of each calendar year, the
Board will determine whether you have earned an Annual Bonus, and the amount of
any such bonus, based on the achievement of such goals. No amount of Annual
Bonus is guaranteed, and you must be an employee on the Annual Bonus payment
date to be eligible to receive an Annual Bonus; no partial or prorated bonuses
will be provided. The Annual Bonus, if earned, will be paid no later than March
15 of the calendar year after the applicable bonus year. Your bonus eligibility
is subject to change in the discretion of the Board (or any authorized committee
thereof). 4. Expenses. The Company will reimburse you for reasonable travel,
entertainment or other expenses incurred by you in furtherance or in connection
with the performance of your duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time. 5. Equity
Compensation. You acknowledge and agree that you were granted an option to
purchase 3,863 shares of the Company’s Common Stock with an exercise price equal
to the fair market value as determined by the Board on the applicable date of
the grant (the “Option”). The Option will continue to be subject to the terms of
the Company’s 2016 Equity Incentive Plan (the “Plan”), and the applicable stock
option agreement. The Option will continue to vest subject to your continued
employment over a three (3)-year period, whereby thirty-three percent (33%) of
your Option shares will vest on the one (1)-year anniversary of your Start Date,
with the remaining shares subject to the Option vesting in twenty-four (24)
equal monthly installments thereafter, in each case subject to your continued
employment through the applicable vesting dates. 6. Compliance with
Confidentiality Information Agreement and Company Policies. In connection with
your continued employment with the Company, you will receive and have access to
Company confidential information and trade secrets. Accordingly, and also in
exchange for the eligibility for the Severance Benefits offered herein, attached
hereto as Exhibit A is the Company’s Employee Confidential Information,
Inventions, Non-Solicitation and Non-Competition Agreement (the “Confidentiality
Agreement”), which contains restrictive covenants and prohibits unauthorized use
or disclosure of the Company’s confidential information and trade secrets, among
other obligations. Please review the Confidentiality Agreement and only sign it
after careful consideration. In addition, you are required to abide by the
Company’s policies and procedures, as modified from

[g181492kgi002.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 3 time to time within the
Company’s discretion. In the event the terms of this Agreement differ from or
are in conflict with the Company’s general employment policies or practices,
this Agreement shall control. 7. Protection of Third-Party Information.In your
work for the Company, you will continue to be expected not to make any
unauthorized use or disclosure of any confidential or proprietary information,
including trade secrets, of any former employer or other third party to whom you
have contractual obligations to protect such information. Rather, you will be
expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You represent that you are able
to perform your job duties within these guidelines, and you are not in
unauthorized possession of any unpublished documents, materials,
electronically-recorded information, or other property belonging to any former
employer or other third party to whom you have a contractual obligation to
protect such property. In addition, you represent and warrant that your
employment by the Company will not conflict with any prior employment or
consulting agreement or other agreement with any third party, that you will
perform your duties to the Company without violating any such agreement(s), and
that you have disclosed to the Company in writing any contract you have signed
that may restrict your activities on behalf of the Company. 8. At-Will
Employment Relationship. Your employment relationship with the Company will
continue to be at-will. Accordingly, you may terminate your employment with the
Company at any time and for any reason whatsoever simply by notifying the
Company; and the Company may terminate your employment at any time, with or
without Cause or advance notice. If your employment ends for any reason, the
Company will provide you with (i) your unpaid Base Salary through the date of
termination; (ii) all of your accrued, but unused paid time off time if required
by law or Company policy; and (iii) any unpaid expense reimbursements accrued by
you as of the date of termination (the “Accrued Obligations”). 9. Severance
Benefits; Termination without Cause or Resignation for Good Reason. If the
Company terminates your employment without Cause (other than as a result of your
death or disability) or you resign for Good Reason (either a termination
referred to as a “Qualifying Termination”), and provided such Qualifying
Termination constitutes a Separation from Service (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), then subject to Sections 11
(“Conditions to Receipt of Severance Benefits”) and 12 (“Return of Company
Property”) below and your continued compliance with the terms of this Agreement
(including without limitation the Confidentiality Agreement), in addition to
your Accrued Obligations, the Company will provide you with the following
severance benefits (the “Severance Benefits”): (a)Cash Severance. The Company
will pay you, as cash severance, twelve (12) months of your base salary in
effect as of your Separation from Service date, less standard payroll deductions
and tax withholdings (the “Severance”). The Severance will be paid in
installments in the form of continuation of your base salary payments, paid on
the Company’s ordinary payroll dates, commencing on the Company’s first regular
payroll date that is more than sixty (60) days following your Separation from
Service date, and shall be for any accrued base salary for the sixty (60)-day
period plus the period from the sixtieth (60th) day until the regular payroll
date, if applicable, and all salary continuation payments thereafter, if any,
shall be made on the Company’s regular payroll dates. (b) Bonus Severance
Payment. The Company will pay you a lump sum cash amount equivalent to your
target Annual Bonus for the year in which the Separation from Service Date
occurs (the “Bonus Severance

[g181492kgi003.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 4 Payment”). Your Base Salary as
in effect on the Separation from Service Date, ignoring any decrease that forms
the basis of your resignation for Good Reason, if applicable, shall be used for
calculating the Bonus Severance Payment. The Bonus Severance Payment will be
paid within sixty (60) days of the effective date of the Release (namely, the
date it can no longer be revoked) but in no event later than March 15th of the
year following the year in which the Separation from Service Date occurs. (c)
COBRA Severance. As an additional Severance Benefit, the Company will continue
to pay the cost of your (and, if applicable, your covered dependents’) health
care coverage in effect at the time of your Separation from Service for a
maximum of twelve (12) months, either under the Company’s regular health plan
(if permitted), or by paying your COBRA premiums (the “COBRA Severance”). The
Company's obligation to pay the COBRA Severance on your behalf will cease if you
obtain health care coverage from another source (e.g., a new employer or
spouse’s benefit plan), unless otherwise prohibited by applicable law. You must
notify the Company within two (2) weeks if you obtain coverage from a new
source. This payment of COBRA Severance by the Company would not expand or
extend the maximum period of COBRA coverage to which you would otherwise be
entitled under applicable law. Notwithstanding the above, if the Company
determines in its sole discretion that it cannot provide the foregoing COBRA
Severance without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health coverage in effect on the date of your termination (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made on the last day of each month regardless of whether you elect
COBRA continuation coverage and shall end on the earlier of (x) the date upon
which you obtain other coverage or (y) the last day of the twelfth (12th)
calendar month following your Separation from Service date. (d) Accelerated
Vesting. The Company also shall accelerate the vesting of any then-unvested
shares subject to any outstanding option to purchase shares of the Company’s
Common Stock such that one hundred percent (100%) of such shares shall be deemed
immediately vested and exercisable as of your Separation from Service date. 10.
Resignation Without Good Reason; Termination for Cause; Death or Disability. If,
at any time, you resign your employment without Good Reason, or the Company
terminates your employment for Cause, or if either party terminates your
employment as a result of your death or disability, you will receive only (a)
your Accrued Obligations, and (b) a prorated Annual Bonus based upon your
performance at the Company in the calendar year in which your termination due to
death or disability occurs. Under these circumstances, you will not be entitled
to any other form of compensation from the Company, including any Severance
Benefits, other than your rights to the vested portion of your Option and any
other rights to which you are entitled under the Company’s benefit programs. 11.
Conditions to Receipt of Severance Benefits.Prior to and as a condition to your
receipt of the Severance Benefits described above, you shall execute and deliver
to the Company an effective release of claims in favor of and in a form
acceptable to the Company (the “Release”) within the timeframe set forth
therein, but not later than forty-five (45) days following your Separation from
Service date, and allow the Release to become effective according to its terms
(by not invoking any legal right to revoke it) within any applicable time period
set forth therein (such latest permitted effective date, the “Release
Deadline”).

[g181492kgi004.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 5 12. Return of Company
Property.Upon the termination of your employment for any reason, as a
precondition to your receipt of the Severance Benefits, within five (5) days
after your Separation from Service Date (or earlier if requested by the
Company), you will return to the Company all Company documents (and all copies
thereof) and other Company property within your possession, custody or control,
including, but not limited to, Company files, notes, financial and operational
information, customer lists and contact information, product and services
information, research and development information, drawings, records, plans,
forecasts, reports, payroll information, spreadsheets, studies, analyses,
compilations of data, proposals, agreements, sales and marketing information,
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, facsimile machines, mobile telephones, tablets,
handheld devices, and servers), credit cards, entry cards, identification badges
and keys, and any materials of any kind which contain or embody any proprietary
or confidential information of the Company, and all reproductions thereof in
whole or in part and in any medium. You further agree that you will make a
diligent search to locate any such documents, property and information and
return them to the Company within the timeframe provided above. In addition, if
you have used any personally-owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) days after
your Separation from Service date you must provide the Company with a
computer-useable copy of such information and permanently delete and expunge
such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. If requested, you shall deliver to the Company a
signed statement certifying compliance with this Section prior to the receipt of
the Severance Benefits. 13. Outside Activities. Throughout your employment with
the Company, you may be eligible to engage in civic, educational, not-for-profit
or similar types of activities and/or managing your and your family’s personal
investments and affairs, so long as such activities do not interfere with the
performance of your duties hereunder and are in accordance with the Company’s
Code of Business Conduct and Ethics. During your employment by the Company,
except on behalf of the Company, you will not directly or indirectly serve as an
officer, director, stockholder, employee, partner, proprietor, investor, joint
venturer, associate, representative or consultant of any other person,
corporation, firm, partnership or other entity whatsoever known by you to
compete with the Company (or is planning or preparing to compete with the
Company), anywhere in the world, in any line of business engaged in (or
demonstrably planned to be engaged in) by the Company; provided, however, that
you may purchase or otherwise acquire up to (but not more than) one percent (1%)
of any class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange. 14. Definitions. For purposes of this Agreement,
the following terms shall have the following meanings: For purposes of this
Agreement, “Cause” for termination will mean your: (a) conviction (including a
guilty plea or plea of nolo contendere) of any felony or any other crime
involving fraud, dishonesty or moral turpitude; (b) your commission or attempted
commission of or participation in a fraud or act of material dishonesty or
misrepresentation against the Company; (c) material breach of your duties to the
Company; (d) intentional damage to any property of the Company; (e) willful
misconduct, or other willful violation of Company policy that causes material
harm to the Company; (f) your material violation of any written and fully
executed contract or agreement between you and the Company, including without
limitation, material breach of your Confidentiality Agreement, or of any
statutory duty you owe to the Company. No Cause shall exist unless the Company
has provided you with written notice of termination describing the particular
circumstances giving rise to Cause

[g181492kgi005.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 6 (which notice shall be
delivered within thirty (30) days of the initial occurrence or discovery by the
Company of the alleged Cause conduct), and has provided you the opportunity to
cure, to the extent reasonably susceptible to cure, such circumstances within
thirty (30) days after receiving such notice. If you so effect a cure, the
notice of Cause shall be deemed rescinded and of no force or effect. For
purposes of this Agreement, you shall have “Good Reason” for resigning from
employment with the Company if any of the following actions are taken by the
Company without your prior written consent: (a) a material reduction in your
base salary, which the parties agree is a reduction of at least ten percent
(10%) of your base salary (unless pursuant to a salary reduction program
applicable generally to the Company’s similarly situated employees); (b) a
material reduction in your duties (including responsibilities and/or
authorities), provided, however, that a change in job position (including a
change in title) shall not be deemed a “material reduction” in and of itself
unless your new duties are materially reduced from the prior duties; (c)
relocation of your principal place of employment to a place that increases your
one-way commute by more than fifty (50) miles as compared to your then-current
principal place of employment immediately prior to such relocation; or (d) a
material breach of this Agreement. In order to resign for Good Reason, you must
provide written notice to the Company’s CEO within thirty (30) days after the
first occurrence of the event giving rise to Good Reason setting forth the basis
for your resignation, allow the Company at least thirty (30) days from receipt
of such written notice to cure such event, and if such event is not reasonably
cured within such period, you must resign from all positions you then hold with
the Company not later than thirty (30) days after the expiration of the cure
period. 15. Compliance with Section 409A. It is intended that the Severance
Benefits set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended, (the “Code”) (Section 409A, together with any state law of
similar effect, “Section 409A”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations
1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if the Company (or, if applicable, the successor entity thereto)
determines that the Severance Benefits constitute “deferred compensation” under
Section 409A and you are, on the date of your Separation from Service, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) of the Code (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of
adverse personal tax consequences under Section 409A, the timing of the
Severance Benefits shall be delayed until the earliest of: (i) the date that is
six (6) months and one (1) day after your Separation from Service date, (ii) the
date of your death, or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments or benefits deferred pursuant to this Section shall be paid
in a lump sum or provided in full by the Company (or the successor entity
thereto, as applicable), and any remaining payments due shall be paid as
otherwise provided herein. No interest shall be due on any amounts so deferred.
If the Severance Benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which you have a Separation from
Service, the Release will not be deemed effective any earlier than the Release
Deadline. The Severance Benefits are intended to qualify for an exemption from
application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly. Notwithstanding anything to
the contrary herein, to the extent required to comply with Section 409A, a
termination of employment shall not be

[g181492kgi006.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 7 deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A. With respect to reimbursements or in-kind benefits provided to you
hereunder (or otherwise) that are not exempt from Section 409A, the following
rules shall apply: (i) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any one of your taxable years shall not affect
the expenses eligible for reimbursement, or in-kind benefit to be provided in
any other taxable year, (ii) in the case of any reimbursements of eligible
expenses, reimbursement shall be made on or before the last day of your taxable
year following the taxable year in which the expense was incurred, (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit. 16. Section 280G; Parachute Payments. (a) If
any payment or benefit you will or may receive from the Company or otherwise (a
“280G Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment provided pursuant to this Agreement (a “Payment”) shall be equal to
the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for you. If more than one method of reduction will result in
the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”). (b) Notwithstanding any provision of subsection
(a) above to the contrary, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for you as determined on an after-tax basis; (B) as a second priority, Payments
that are contingent on future events (e.g., being terminated without Cause),
shall be reduced (or eliminated) before Payments that are not contingent on
future events; and (C) as a third priority, Payments that are "deferred
compensation" within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A. (c) Unless you and the Company agree on an alternative
accounting firm or law firm, the accounting firm engaged by the Company for
general tax compliance purposes as of the day prior to the effective date of the
change in control transaction shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in control transaction,
the Company shall appoint a nationally recognized accounting or law firm to make
the determinations required by this Section 16 (“Section 280G; Parachute
Payments”). The Company shall bear all expenses with respect to the
determinations by such accounting or law firm required to be made hereunder. The
Company shall

[g181492kgi007.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 8 use commercially reasonable
efforts to cause the accounting or law firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to you and the Company within fifteen (15) calendar days after
the date on which your right to a 280G Payment becomes reasonably likely to
occur (if requested at that time by you or the Company) or such other time as
requested by you or the Company. (d) If you receive a Payment for which the
Reduced Amount was determined pursuant to clause (x) of Section 16(a) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, you agree to promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of
Section 16(a)) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) of Section 16(a), you shall have no obligation to return
any portion of the Payment pursuant to the preceding sentence. 17. Dispute
Resolution.To ensure the rapid and economical resolution of disputes that may
arise in connection with your employment with the Company, you and the Company
agree that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment, shall be
resolved pursuant to the Federal Arbitration Act, 9 U.S.C. § 1-16, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted by JAMS or its successor, under JAMS’ then applicable rules and
procedures for employment disputes before a single arbitrator (available upon
request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/). You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding. Prior to any arbitration, you and the Company agree first to engage
in prompt and serious good faith discussions to resolve the dispute. In
addition, all claims, disputes, or causes of action under this section, whether
by you or the Company, must be brought in an individual capacity, and shall not
be brought as a plaintiff (or claimant) or class member in any purported class
or representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration. This paragraph shall not
apply to any action or claim that cannot be subject to mandatory arbitration as
a matter of law, including, without limitation, sexual harassment claims, to the
extent such claims are not permitted by applicable law to be submitted to
mandatory arbitration (collectively, the “Excluded Claims”). In the event you
intend to bring multiple claims, including one of the Excluded Claims listed
above, the Excluded Claims may be publicly filed with a court, while any other
claims will remain subject to mandatory arbitration. You will have the right to
be represented by legal counsel at any arbitration proceeding. Questions of
whether a claim is subject to arbitration under this agreement shall be decided
by the arbitrator. Likewise, procedural questions which grow out of the dispute
and bear on the final disposition are also matters for the arbitrator. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator shall be authorized
to award all relief that you or the Company would be entitled to seek in a court
of law. You and the Company shall equally share all JAMS’ arbitration fees. Each
party is responsible for its own attorneys’ fees, except as expressly set forth
in your Confidentiality Agreement. Nothing in this Agreement is intended to
prevent

[g181492kgi008.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 9 either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction. 18. Indemnification. You will be entitled to
indemnification to the maximum extent permitted by applicable law and the
Company’s Bylaws with terms no less favorable than provided to any other Company
executive officer or director and subject to the terms of any separate written
indemnification agreement. At all times during your employment, the Company
shall maintain in effect a directors and officers liability insurance policy
with you as a covered officer. 19. Miscellaneous. This offer is contingent upon
a background check clearance, reference checks clearance, and satisfactory proof
of your identity and right to work in the United States. This Agreement,
together with your Confidentiality Agreement, forms the complete and exclusive
statement of your employment agreement with the Company. It supersedes any other
agreements or promises made to you by anyone, whether oral or written, including
the Offer Letter. Changes in your employment terms, other than those changes
expressly reserved to the Company’s or Board’s discretion in this Agreement,
require a written modification approved by the Company and signed by a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York without regard to
conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed and delivered via facsimile, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes. Please sign and date this Agreement and return
it to me on or before August 30, 2019 if you wish to accept continued employment
at the Company under the terms described above. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same agreement. The offer
of continued employment herein will expire if I do not receive this signed
letter by that date. I would be happy to discuss any questions that you may have
about these terms. Sincerely, Shoshana Shendelman Chief Executive Officer
Reviewed, Understood, and Accepted: August 30, 2019 Riccardo Perfetti, MD, PhD
Date

[g181492kgi009.jpg]

 



Riccardo Perfetti, MD, PhD August 28, 2019 Page 10 Exhibit A: Agreement Employee
Confidential Information, Inventions, Non-Solicitation and Non-Competition

[g181492kgi010.jpg]

 



Execution Version EXHIBIT A CONFIDENTIALITY AGREEMENT 202423273 v10 A-1

[g181492kgi011.jpg]

 